In a negligence action to recover damages for personal injuries, plaintiff appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated October 4, 1978, which (1) reversed a judgment of the Civil Court of the City of New York, Kings County, entered April 12, 1977, which, after a jury trial, was in favor of the plaintiff in the principal amount of $50,000, and (2) dismissed the complaint. Order affirmed, without costs or disbursements. The Appellate Term erred in holding that defendant, a common carrier, had no duty to take reasonable measures to protect plaintiff from injuries inflicted upon her by third persons (see Amoruso v New York City Tr. Auth., 12 AD2d 11; Prinz v City of New York, 98 Misc 2d 952). The complaint was properly dismissed, however, because plaintiff failed to establish that any breach of such duty by defendant was a proximate cause of her injuries (cf. Evers v Westerberg, 38 AD2d 951, 952, affd 32 NY2d 684). Damiani, J. P., Gibbons, Rabin and Thompson, JJ., concur.